Citation Nr: 1705806	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  15-30 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for peripheral vascular disease of the bilateral lower extremities, to include as secondary to a service-connected back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thompson, Associate Counsel

INTRODUCTION

The Veteran had active service in the Army from January 1955 until December 1957, and in the Navy from November 1962 to November 1966.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In October 2016, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of that testimony is of record.

The Board notes that the Veteran was granted a total disability rating based on individual unemployability in May 2013.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Giving him the benefit of the doubt, the Veteran's peripheral vascular disease of the bilateral lower extremities is etiologically related to his service-connected back disability.


CONCLUSION OF LAW

The criteria for service connection for peripheral vascular disease are met.  38 U.S.C.A. §§ 1110, 1131, 1507 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

The Veteran contends that his peripheral vascular disease of the bilateral lower extremities is related to his service-connected residuals of posterior lumbar decompression and fusion with instrumentation at L4-5 and L5-S1.  The Veteran testified that the vascular condition affecting his legs is a side effect of his back operations.  The Veteran is also service-connected for post-traumatic stress disorder, radiculopathy of the left lower extremity associated with residuals of posterior lumbar decompression and fusion, as well as cervical degenerative disc disease.  

The Veteran's service treatment records do not show treatment for, or a diagnosis of, peripheral vascular disease of the bilateral lower extremities.

As for the post-service medical evidence, private treatment records show that the Veteran was diagnosed with peripheral vascular occlusive disease in November 1996, when he underwent a right femoropopliteal below knee bypass, as well as bilateral stenting of his common iliac arteries and the external iliac.  VA and private treatment records show that the Veteran continuously sought treatment for his vascular leg problems since that time.   

The Veteran had a VA examination in December 2009.  The examiner noted that the "combination of peripheral vascular disease and chronic sciatica from degenerative disc disease and spondylosis of the lumbar spine frequently presents a confusing clinical picture, since both conditions can contribute to lower extremity pain."  

In February 2013, the Veteran underwent a VA examination.  After an in-person examination of the Veteran and a review of the claim file, the examiner opined that the Veteran's peripheral vascular disease clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner's rationale stated that the Veteran was a smoker for at leat 40 years, and the examiner cited studies showing that smoking is a powerful risk factor for peripheral vascular disease. 

A July 2013 letter from the Veteran's primary care provider stated that there is a direct correlation to the development of peripheral vascular disease from smoking cigarettes, and peripheral vascular disease is the reason the Veteran required a below-knee amputation. 

With regard to the February 2013 medical opinion, the Board finds the rationale unpersuasive.  The examiner did not comment on the relationship between the Veteran's back condition and his vascular condition in his legs.  However, the Veteran has provided competent and credible testimony regarding his back disability and subsequent bilateral lower extremity problems.  

Similarly, the Board finds the July 2013 opinion unpersuasive.  The Veteran's primary caregiver did not comment on the relationship between the Veteran's back condition and his vascular condition in his legs.  However, the Veteran has provided competent and credible testimony regarding his back disability and subsequent bilateral lower extremity problems.    

Noting that the Veteran was granted a total disability rating based on individual unemployability in May 2013, the Board finds that further development is not warranted.  The Board gives the Veteran the benefit of the doubt and finds that service connection for peripheral vascular disease of the bilateral lower extremities, secondary to his service-connected back disability, is warranted. 

ORDER

Service connection for peripheral vascular disease of the bilateral lower extremities, to include as secondary to a service-connected back disability, is granted.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


